Citation Nr: 1549037	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  07-32 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a respiratory disability.

2.  Entitlement to an initial disability rating higher than 10 percent for service-connected tinnitus.  

3.  Entitlement to an initial disability rating higher than 10 percent for service-connected hearing loss. 

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for arthritis.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a heart disease.

10.  Entitlement to service connection for penis deformity with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2006, August 2006, and May 2007 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington, and Oakland, California.

The claim of service connection for a respiratory disability was denied by the RO in April 2003.  Although the RO apparently reopened this claim in a September 2007 statement of the case (SOC), the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Although the Veteran initially requested a Board hearing, this was later canceled.

The issues of an increased rating for hearing loss and service connection for a respiratory disability, a right knee disability, a left knee disability, a left ankle disability, arthritis, a heart disease, and penis deformity with erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a decision in April 2003, the RO denied a claim of service connection for a respiratory disability (characterized as a respiratory condition).  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the rating decision in April 2003 by the RO raises a reasonable possibility of substantiating the claim for a respiratory disability.

3.  The 10 percent rating currently in effect is the maximum schedular rating for tinnitus, whether it is perceived in one ear or each ear.

4.  Hypertension did not have its onset during active service, result from disease or injury in active service, was manifested to a compensable degree within one year after the separation from active service, nor was caused or aggravated by service-connected PTSD.


CONCLUSION OF LAW

1.  The April 2003 RO decision, which denied service connection for a respiratory disability (characterized as a respiratory condition), is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the previously denied claim of service connection for a respiratory disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

4.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West); 38 CFR §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Regarding the issue of service connection for hypertension, a standard August 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical opinion in March 2015.  The expert medical opinion is sufficient evidence for deciding the claim of service connection for hypertension.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

The Board finds that no further action is necessary to comply with VA's duties to notify and assist for the issue of a higher rating for tinnitus as the law is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In any case, a notice letter was provided in February 2006, the issue is a downstream issue, and all of the potentially relevant evidence pertaining to the tinnitus claim has been obtained.

II. Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in April 2003, the RO denied service connection for a respiratory disability (characterized as a respiratory condition) on grounds that there was no evidence of a current respiratory disability or an in-service respiratory condition.  After the Veteran was notified of the determination and of his appellate rights by an April 2003 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

The evidence previously considered consisted of the service treatment records and private treatment records from Kaiser Permanente.

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in December 2005. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a respiratory disability consists, in part, of VA treatment records that contain diagnoses of reactive airways disease and chronic obstructive pulmonary disease (COPD), statements from the Veteran regarding exposure to asbestos during service aboard the USS Klondike, and a statement from a fellow serviceman that the Veteran had shortness of breath during service. 

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  It demonstrates that the Veteran has currently diagnosed respiratory diseases, and statements pertaining to in-service shortness of breath and exposure to asbestos during service.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


III. Higher Rating for Tinnitus

The Veteran seeks an initial rating in excess of 10 percent for tinnitus, which is rated under Diagnostic Code 6260.

Ten percent disabling is the maximum schedular rating available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran's service-connected tinnitus results in ringing in the ears.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular rating for the service-connected disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

IV. Service connection for Hypertension

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for certain chronic diseases, such as hypertension, may be established based on a legal "presumption" by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

Post-service medical treatment records show that the Veteran had been diagnosed as having hypertension.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.

The evidence from service does not show, nor does the Veteran contend, that his hypertension had its onset in service.  Service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of hypertension.  Hypertension was not diagnosed until 2006.  This evidence weighs against the onset of hypertension during the Veteran's period of service.

There is no competent evidence of record showing that the Veteran's hypertension had its onset during active service or is related to any in-service disease or injury during active service.  VA and private medical treatment records regarding hypertension make no mention of any link between this condition and service.  

Next, the evidence does not show that the Veteran had hypertension to a compensable degree within one year following his separation from service.  Hypertension was first diagnosed in 2006, which was many years after service.  As such, service connection on a presumptive basis for chronic diseases is not warranted.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran primarily contends that his service-connected PTSD caused or aggravated his hypertension.  

In a March 2012 letter from Dr. C.L., a VA physician who treats the Veteran for PTSD stated that it was reasonable to suppose that his hypertension may have been exacerbated by his PTSD symptoms.  

In a March 2015 VA opinion, the examiner stated that the March 2012 letter did not provide any rationale for the conclusion, which was imprecise and presented no supporting data establishing a relationship beyond reasonable doubt.  The Board agrees that because little rationale was provided for the March 2012 opinion and the opinion was speculative in nature, it is not persuasive and has little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Likewise, in a March 2012 letter, Dr. M.C. opined that the Veteran's erectile dysfunction was a result from hypertension related to type II diabetes and PTSD.  No rationale was provided for this opinion and, therefore, it has little probative weight.  Id. 

The March 2015 VA opinion, on the other hand, provided a clearly reasoned opinion that it was less likely than not that the Veteran's PTSD either caused the hypertension or resulted in worsening of the condition beyond natural progression.  The examiner stated that the Veteran was noted to have been diagnosed with essential hypertension since 2006, possibly earlier, and he was diagnosed with PTSD in 2007.  Review of the medical literature does not provide any support for a causal relationship between PTSD and development of hypertension.  Therefore, it was concluded that it was less likely than not that the Veteran's hypertension was secondary to his service-connected PTSD.  In addition, review of the medication list over time did not indicate any medications that are directly responsible for the development of hypertension.  He was not on any antidepressants at the time of the examination and the medications were not started until after the Veteran was already being treated for hypertension.  As such, none of the medications that the Veteran was on at the time of first contact with VA were known to cause hypertension.  Further, the Veteran has been on a stable regimen for blood pressure control over a period of time with no significant progression that would be other than natural progress of the disease and hypertension is, for the most part, a progressive problem.  Finally, it could not be said that the hypertension has been aggravated beyond its natural progression by the PTSD as a pre-PTSD baseline for the hypertension cannot be established as there was no information indicating when definitively either condition had its onset.  The Veteran has had variable readings over time and adjustments of his medications over time, however, this could not be attributed to his PTSD.  Furthermore, the Veteran has other aggravating factors including gout, hyperlipidemia, obesity, and diabetes that are likely significantly contributing factors.  

This persuasive opinion weighs against secondary service connection.  Although the examiner did state that the Veteran's variable readings and adjustments of his medications over time, the Board points out that aggravation of a nonservice-connected condition by a service-connected condition means a permanent worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran's currently diagnosed hypertension had its onset in service or is caused or aggravated by his service-connected PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the preponderance of the evidence is against the claim of service connection for hypertension both on a direct and secondary basis.  There is no doubt to be resolved and service connection is not warranted for hypertension.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

The application to reopen the claim of service connection for a respiratory disability is granted and, to this extent only, the appeal is granted.

A rating higher than 10 percent for service-connected tinnitus is denied.  

Service connection for hypertension is denied. 


REMAND

The Veteran claims his respiratory disability was caused by asbestos exposure while serving aboard a ship as an electrician's mate.  The Veteran's personnel records show that he served aboard the USS Klondike, a ship build at the end of World War II.  The Board finds that it is reasonable that serving aboard a World War II vessel with a military occupation of electrician's mate exposed him to asbestos; therefore, asbestos exposure is established.  

Medical treatment records are unclear as to whether the Veteran's current respiratory disabilities, including COPD and reactive airways disease, are caused by exposure to asbestos or otherwise related to service.  As the evidence is inadequate to decide the claim for a respiratory disability, additional development under the duty to assist is needed, specifically a VA examination with expert medical opinion.

In an August 2015 brief, the Veteran's representative stated that the issue of an increased evaluation for bilateral hearing loss should be remanded for a current audiological examination as the last VA audiological examination was in October 2006.  As over nine years have passed since the last VA examination, the Board finds it likely that this disability may have evolved since the last examination and that a current examination is needed to accurately assess the severity of the Veteran's service-connected hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Although a March 2015 VA opinion was provided as to whether the Veteran's service-connected PTSD caused or aggravated his right knee disability, left knee disability, left ankle disability, degenerative arthritis, hypertensive heart disease, and penis deformity with erectile dysfunction, the Veteran was not afforded a physical examination and no opinion as to the etiology or whether the current disabilities are related directly to service has been obtained.

The Board notes that the Veteran reported during treatment of having a right knee surgery in 1969 and service treatment records show treatment for urethral discharge in 1966 and a scar on the left ankle at entrance and discharge.  Also, the examiner stated that the Veteran does not have a diagnosed hypertensive heart disease; however, an April 2012 letter from the Veteran's private physician states that his hypertensive heart disease is well controlled.  As the evidence is inadequate to decide the claim for right knee disability, left knee disability, left ankle disability, degenerative arthritis, hypertensive heart disease, and penis deformity with erectile dysfunction, additional development under the duty to assist is needed, specifically a VA examination with expert medical opinion.

Accordingly, these issues are REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service respiratory disability, right knee disability, left knee disability, left ankle disability, degenerative arthritis, hypertensive heart disease, and penis deformity with erectile dysfunction.  The Veteran should also be notified that he may submit statements describing fully the various symptoms resulting from his service-connected hearing loss, and the impact of these symptoms on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed hearing loss, respiratory disability, right knee disability, left knee disability, left ankle disability, degenerative arthritis, hypertensive heart disease, and penis deformity with erectile dysfunction.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

3.  Thereafter, schedule the Veteran for a VA examination(s) by an appropriate medical professional to determine the etiology of the Veteran's current respiratory disability, right knee disability, left knee disability, left ankle disability, degenerative arthritis, hypertensive heart disease, and penis deformity with erectile dysfunction.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any diagnosed respiratory disability had its onset during, or is otherwise related to, the Veteran's period of active service, including in-service exposure to asbestos.

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any diagnosed right knee disability, left knee disability, left ankle disability, degenerative arthritis, hypertensive heart disease, and penis deformity with erectile dysfunction had its onset during, or is otherwise related to, the Veteran's period of active service.

The examiner is asked to specify all diagnosed disabilities related to degenerative arthritis and whether the Veteran has a current hypertensive heart disease.  The examiner is to consider the reported 1969 surgery of the right knee, inservice reports of urethral discharge, and a scar on the left ankle reported at entrance and discharge.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran, including his reports of having shortness of breath in service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected hearing loss.  The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's hearing loss and the severity of any and all manifestations found, to include pure tone thresholds, speech recognition scores, and an opinion as to the overall effect the Veteran's service-connected hearing loss has on his occupational and daily functioning.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


